Citation Nr: 0509339	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  99-01 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957, from June 1958 to May 1962, and from June 
1962 to August 1975.  The veteran died in May 1998; the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  When the case was before the Board 
in June 2003, the Board denied the appellant's appeal for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2004, the Court issued an order that granted a 
joint motion of the parties, vacated the Board's June 2003 
decision, and remanded the matter to the Board for action in 
compliance with the motion.


REMAND

The November 2004 joint motion notes that remand is required 
for compliance with the duty to assist requirements of 38 
U.S.C.A. § 5103(A) (West 2002).  Specifically, the joint 
motion argues that neither the RO nor the Board made a 
satisfactory attempt to either locate the veteran's VA 
medical records from the VAMC in Oklahoma City, Oklahoma, for 
the period 1976-1980, or to determine that further efforts to 
locate such records would be futile.  In this regard, the 
Board notes that the record documents the RO's attempt to 
obtain these records; however, the notation in the claims 
file states that the Oklahoma City VAMC may have "retired" 
the records, because they do not have any records before 
1990.  After that notation in the claims file, all attempts 
to further locate such records ceased.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should contact the VAMC in 
Oklahoma City, Oklahoma, to first 
determine whether the veteran's medical 
records from 1976-1980 have been 
"retired."  If the records have been 
retired, the RO should request all 
necessary information in order to 
determine where such records have been 
retired and if such records can still be 
obtained.  Then, the RO should make as 
many attempts as necessary to obtain such 
records from the facility at which the 
records have been retired.  All efforts 
to obtain the records should be 
documented.  If at any point the RO 
determines that the records do not exist 
or further efforts to obtain the records 
would be futile, such a conclusion with 
the supporting rationale should be 
documented.  

2.  If the RO determines that the records 
do not exist or that further efforts to 
obtain the records would be futile, it 
should so inform the appellant and her 
representative.  It should also inform 
them of the efforts to obtain such 
records and why it is believed that the 
records do not exist or further efforts 
to obtain the records would be futile.

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO should adjudicate the 
issue on appeal on a de novo basis in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and her 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folders are 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



